Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-21 and 37 in the reply filed on 09/26/2022 is acknowledged.
Claims 22-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.

Claim Interpretation
Claims 1-2, 5-8, 13-14, 20-21, and 37 each recite instances of “and/or” linking numerous data elements. The broadest reasonable interpretations of these limitations encompass the “or” language in which the claims encompass prior art that only discloses a single one or more of the recited data elements. If Applicant wishes for the claims to encompass a different breadth of prior art, the examiner suggests amending the claims to clarify the intended scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “presenting, via the user interface, the feedback for the trainee…” Claim 18 is dependent on claim 18 and there is no previous recitation in either claim of “feedback.”  Therefore, the recitation of “the feedback” lacks sufficient antecedent basis in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-21 and 37: Step 2A Prong One
Claims 1 and 37 recite receiving case data including patient disease information, historical medical information, anatomical and/or geometric characterization data of a target volume and one or more organs at risk; presenting the case data to a trainee; receiving from the trainee, input indicating an action to apply to the case, the input indicating one or more parameters for generating a treatment plan that applies radiation dose to the target volume and one or more parameters for constraining radiation to the one or more organs at risk; applying training models to the action and the case data to generate analysis data of at least one parameter of the action; and presenting the analysis data of the at least one parameter of the action.
These limitations, as drafted, given the broadest reasonable interpretation, encompass managing interactions between people, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. The claims include recitations of “at least one computing device” that carries out each recited step, some of which occur “via a user interface.”  But for the recitation of these generic computer components, each of the identified steps encompasses a user manually obtaining a set of case data and presenting it to an individual trainee. The steps further encompass the trainee an action to apply to the case data to generate a treatment plan that constrains radiation to one or more organ at risk, and manually applying and presenting training models to the action. These steps could be carried out manually between users in a healthcare setting such as an instructor and a trainee, but for the recitation of generic healthcare components.  Thus, the claims recite an abstract idea of Certain Methods of Organizing Human Activity.
Claims 2-21 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components.  Claims 2-3, 5-9, and 13-17 further recite alternative data representing the above identified case data, target volume, analysis data, organ at risk data, and parameter data. Therefore, the above referenced identification of an abstract idea of Certain Methods of Organizing Human Activity equally applies to these claims. Claim 4 further recites multiple training models.  However, these training models are merely labeled differently from one another.  Therefore, as described above, these recitations similarly encompass manual application of broad models to manually communicated trainee information. Claims 10-12 further recite types of received action data which, as explained above, encompasses manually communication between the trainee and other user such as a trainer.  Therefore, these claims similarly recite Certain Methods of Organizing Human Activity. Claims 18-21 further recite steps of receiving a request from the trainee and providing feedback in response, providing missing information to a training model, receiving action information from the trainee, and updating the plan. These claims also recite some of these functions being carried out or through by generic computer components. Therefore, as explained above, but for the recitation of generic computer components, these claims also recite Certain Methods of Organizing Human Activity, such as managing interactions between a trainee user and a trainer user.
Claims 1-21 and 37: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.
Claims 1-21 directly or indirectly recite the following generic computer components: “at least one computing device” and “a user interface.” Claim 37 similarly recites the generic computer components of “a computing device including a user interface and a radiation treatment planner training module.” The written description discloses that the recited computer components encompass generic components including “a user interface is generally a system by which users interact with a computing device. A user interface can include an input for allowing users to manipulate a computing device, and can include an output for allowing the system to present information and/or data, indicate the effects of the user's manipulation, etc. An example of a user interface on a computing device (e.g., a mobile device) includes a graphical user interface (GUI) that allows users to interact with programs in more ways than typing” (see paragraph 0029). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Claims 1-21 and 37: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 and 37 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bova, US Patent Application Publication No. 2017/0053562.
As per claim 1, Bova teaches a method comprising: at at least one computing device: receiving case data including patient disease information, historical medical information, anatomical and/or geometric characterization data of a target volume and one or more organs at risk (see paragraph 0007; step (a) receiving a medical record including anatomical data (0045), volume metric (0008), organs at risk (0132)); presenting, via a user interface, the case data to a trainee (see paragraph 0007; step (b) present the medical record to a trainee; paragraph 0040 discusses computer-based processing of the steps); receiving, via the user interface from the trainee, input indicating an action to apply to the case, the input indicating one or more parameters for generating a treatment plan that applies radiation dose to the target volume and one or more parameters for constraining radiation to the one or more organs at risk (see paragraph 0007; step (c) receiving a treatment plan including an area to be treated and dose constraints from the trainee); applying training models to the action and the case data to generate analysis data of at least one parameter of the action (see paragraph 0007; step (d) computing one or more comparison metrics for the treatment plan; comparison metric computation is encompassed by training model application); and presenting, via the user interface, the analysis data of the at least one parameter of the action (see paragraph 0007; step (f) treatment record is presented to trainee for verification).
As per claim 2, Bova teaches the method of claim 1 as described above.  Bova further teaches the case data comprises patient's disease information, historical medical information, medical image data, tumor target, normal critical organ structure information, and/or treatment objectives including total dose and fractions (see paragraph 0042-0043 and 0220; some examples of the recited case data).
As per claim 3, Bova teaches the method of claim 1 as described above.  Bova further teaches the target volume comprises shape and volume of the gross tumor, clinical tumor volume, internal tumor volume with consideration of breathing and other motion, planning target volume, from one or multiple imaging modalities (see paragraph 0182; describes different imaging modalities being applied for different clinical circumstances).
As per claim 4, Bova teaches the method of claim 1 as described above.  Bova further teaches the training models are from within the system from multiple units and include knowledge models for treatment planning, domain models for treatment principles, hint models for feedback, and student models for trainee evaluation (see paragraph 0100; provides at least four examples of different comparison metric computations, identified above as being encompassed by the recited training models).
As per claim 5, Bova teaches the method of claim 1 as described above.  Bova further teaches the anatomical and/or geometric characterization data comprises data of a subject (see paragraphs 0038-0039; subject and patient is used interchangeably and provides the basis for the received record data).
As per claim 6, Bova teaches the method of claim 1 as described above.  Bova further teaches the analysis data comprises a radiation therapy principle about treating having the same or similar disease condition or other medical condition, anatomical data, and/or geometric characterization data as the subject (see paragraph 0039; computed values may be for a virtual patient that is based on an actual patient with similar conditions).
As per claim 7, Bova teaches the method of claim 1 as described above.  Bova further teaches the analysis data comprises radiation therapy principles including practice guidelines, historical radiation toxicity data, relevant plan quality data, radiation biology data, radiation physics guidelines and theories about treating having the same or similar disease condition, other medical conditions, anatomical data of the tumor and normal organs, and/or geometric characterization data as the subject (see paragraph 0039; computed values may be for a virtual patient that is based on an actual patient with similar conditions).
As per claim 8, Bova teaches the method of claim 1 as described above.  Bova further teaches the analysis data comprises a radiation therapy toxicity data and relevant plan quality data about treating having the same or similar disease condition, anatomical data, and/or geometric characterization data as the subject (see paragraph 0039; computed values may be for a virtual patient that is based on an actual patient with similar conditions).
As per claim 9, Bova teaches the method of claim 1 as described above.  Bova further teaches the analysis data comprises one of selection total dose and fractions strategy to the one or more tumor target volumes and priorities based on training models within the system and from one or more knowledge units (see paragraph 0135; innput for the metrics calculations included total number of fractions and the prescribed total dose).
As per claim 10, Bova teaches the method of claim 1 as described above.  Bova further teaches receiving input indicating the action comprises receiving one of a beam energy and angle selection and a dose-volume selection for application to the target volume. (see paragraph 0098; treatment plan can include dose calculations, directions from which to aim the radiation, the shape of each beam, and/or machine parameters for delivering the radiation).
As per claim 11, Bova teaches the method of claim 1 as described above.  Bova further teaches receiving input indicating the action comprises receiving a dose-volume selection for application to one or more organ at risk and priority (see paragraph 0098; treatment plan can include dose calculations, directions from which to aim the radiation, the shape of each beam, and/or machine parameters for delivering the radiation; paragraph 0132; for the organs at risk, the trainee could list a dose limit to a specific volume of tissue or a maximum dose). 
As per claim 12, Bova teaches the method of claim 1 as described above.  Bova further teaches receiving input indicating the action comprises receiving one or more parameters about total dose, daily dose fraction, coverage criteria to the target volume (see paragraph 0098; received treatment data includes total dose data; paragraph 0132 also describes dose fraction; paragraph 0104 also describes coverage criteria of the target).
As per claim 13 Bova teaches the method of claim 1 as described above.  Bova further teaches the target volume comprises part of the liver, lung, kidney, brain, neck, stomach, pancreas, spine, bladder, and/or rectum, or other body regions where tumor resides (see paragraph 0211; brain as the target; paragraph 0133 lung as the target; paragraph 0214; head and neck as the target).
As per claim 14, Bova teaches the method of claim 1 as described above.  Bova further teaches the one or more organs at risk comprises heart, lung, kidney, liver, brain, neck, stomach, pancreas, spine, bladder, and/or rectum, or other relevant radio-sensitive normal tissues and organs (see paragraph 0211; brain as the OAR; paragraph 0133 lung as the OAR; paragraph 0214; head and neck as the OAR).
As per claim 15, Bova teaches the method of claim 1 as described above.  Bova further teaches the one or more parameters indicate a maximum radiation dosage to the one or more organs at risk as a whole or a certain portion of the volume (see paragraph 0132; a maximum dose can be specified for OARs).
As per claim 16, Bova teaches the method of claim 1 as described above.  Bova further teaches the one or more parameters indicate a total radiation dose and fraction of one or more target volumes in total or partially with the dose constraint parameters of one or more organs at risk (see paragraph 0132; can specify dose limit and fraction for OARs).
As per claim 17, Bova teaches the method of claim 1 as described above.  Bova further teaches the one or more parameters indicate a parameter about a radiation beam, including energy, incident angles of static beam, start or stop angles of the rotation, beam size and shape (see paragraph 0102 beam energy; paragraph 0125 beam angles; paragraph 0143 beam shape; paragraph).
As per claim 18, Bova teaches the method of claim 1 as described above.  Bova further teaches receiving, via the user interface from the trainee, a request or a question regarding the analysis data (see paragraph 0170; receiving questions from trainee regarding the simulation); and presenting, via the user interface, the feedback for the trainee regarding the at least one parameter of the action (see paragraph 0170; provide feedback to the trainee).
As per claim 19, Bova teaches the method of claim 1 as described above.  Bova further teaches the analysis data comprises missing knowledge of the trainee (see paragraph 0009; identifies a plurality of treatment errors, which are a type of missing knowledge of the trainee), wherein the method further comprises: presenting the missing knowledge (see paragraph 0009); identification of missing knowledge and links of missing knowledge to one or more training models within the system (see paragraph 0009; the treatment errors are, therefore, linked to the training model) receiving input of action from the trainee (see paragraph 0176; prescription does is changed); and updating a plan based on the received input (see paragraph 0176; treatment plan is updated with the new information).
As per claim 20, Bova teaches the method of claim 19 as described above.  Bova further teaches presenting the missing knowledge comprises presenting an error of taking the action, an explanation of the missing knowledge, an example case presenting the missing knowledge, a simulation or synthetic phantom case presenting the missing knowledge, a list of references of published practice guidelines, and/or a corrective action (see paragraph 0009; treatment errors).
As per claim 21, Bova teaches the method of claim 19 as described above.  Bova further teaches presenting the missing knowledge comprises presenting the missing knowledge via text, graphics, audio, and/or animation (see Figure 7; shows an example of graphic display of errors).
Claim 37 recite substantially similar system limitations to method claim 1 and, as such, is rejected for similar reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bova, US Patent No. 11,043,142, describes the radiation treatment training system described 	above.
Purdie, US Patent No. 10,475,537, discloses a radiation oncology treatment planner for training 	trainees.
Choi, Korean Publication No. KR 101849773 B1, discloses simulating radiation treatment to 	integrate knowledge and practice for student training.
Human–Computer Interaction in Radiotherapy Target Volume Delineation: A Prospective, Multi-	institutional Comparison of User Input Devices, discusses different forms of graphical user 	interfaces for radiation oncology treatment planning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/              Primary Examiner, Art Unit 3626